1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PRICE SIMMS HOLDINGS LLC, dba          No.   2:18-cv-1851 WBS KJN
     Price Simms Auto Group, a
13   California Limited Liability
     Company; PRICE SIMMS, INC., dba
14   Toyota of Sunnyvale; MARIN             ORDER RE: PRICE SIMMS
     LUXURY CARS, LLC dba Land Rover        HOLDINGS LLC’S EX PARTE
15   Marin; PRICE-SIMMS PA, LLC dba         APPLICATION FOR EXTENSION OF
     McLaren San Francisco and Volvo        TIME TO RESPOND TO INITIAL
16   Palo Alto; PRICE CARS SR, LLC          COUNTER-CLAIM
     dba Toyota Marin and Scion Marin
17   (a/k/a Toyota & Scion Marin and
     Toyota Marin Used Cars); PRICE-
18   SIMMS FAIRFIELD dba Mercedes
     Benz of Fairfield; and PRICE-
19   SIMMS FORD LLC dba Ford Lincoln
     Fairfield,
20
                 Plaintiffs,
21
         v.
22
     CANDLE3, LLC, and DOES 1-20,
23   inclusive,

24               Defendants.

25

26
                               ----oo0oo----
27
              Before the court is Price Simms Holdings LLC’s Ex Parte
28
                                        1
1    Application for Extension of Time to Respond to Initial Counter-

2    Complaint (Docket No. 62).     The court has considered the

3    application as well as Candle3, LLC’s opposition to it (Docket

4    No. 63).   Good cause appearing therefor:

5               Price Simms Holdings LLC’s Ex Parte Application for

6    Extension of Time to Respond to Initial Counter-Complaint (Docket

7    No. 62) is hereby GRANTED.

8               Price Simms Holdings LLC shall respond to the

9    counterclaim against it by Candle 3, LLC (Docket No. 59) on or

10   before March 18, 2019.

11              IT IS SO ORDERED.

12   Dated:   February 5, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
